Dismissed and Memorandum Opinion filed September 7, 2006







Dismissed
and Memorandum Opinion filed September 7, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00214-CV
____________
 
RICHARD MAXEY, Appellant
 
V.
 
THE VARIABLE ANNUITY LIFE INSURANCE
COMPANY, Appellee
 

 
On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 06-03571
 

 
M E M O R A N D U M   O P I N I O N
This is
an accelerated appeal from a temporary injunction signed February 23, 2006.  On
May 11, 2006, we abated the appeal, pursuant to appellee=s motion, so that the parties could
finalize a Rule 11 settlement agreement.  On August 31, 2006, appellant filed
an unopposed motion to dismiss the appeal because the settlement has been
finalized.  See Tex. R. App. P.
42.1.  We lift our May 11, 2006, abatement order and grant the motion.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
September 7, 2006.
Panel consists of Chief Justice Hedges and Justices Yates and Seymore.